Citation Nr: 9925054	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected Bell's palsy of the left side of the face, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's claim 
seeking entitlement to an increased (compensable) disability 
rating for his service-connected Bell's palsy of the left 
side of the face.  In a February 1994 RO Hearing Officer's 
decision, the veteran was granted a 10 percent rating for 
Bell's palsy, which was implemented by the RO in a May 1994 
rating decision.  

In a November 1997 decision, the Board held that the veteran 
was not entitled to a disability rating in excess of 10 
percent for his service-connected Bell's palsy.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly Court of Veterans Appeals) 
(Court).  In May 1998, the Court approved a Joint Motion for 
Remand to the BVA and to Stay Proceedings ("Joint Motion").  
That motion was to vacate the November 1997 Board decision 
and to remand the case for further development.

Pursuant to that Joint Remand, the Board remanded this case 
back to the RO in October 1998, for further evidentiary 
development.  The case is now again before the Board.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected Bell's palsy of the left side of his face.  As 
noted in the Board's prior remand, the veteran asserts that 
his disability is manifested by severe pain, loss of 
sensation, occasional loss of taste, drooling, and other 
functional effects.  He indicates that he must take 
prescription medication for his disability.  He also avers 
that cold weather exacerbates the problems.  Overall, he 
believes that an increased disability rating is warranted.

Unfortunately, after careful review of the claims file, the 
Board finds that this case is still not yet ready for 
appellate review.

As stated above, the Board remanded this case in October 1998 
for further evidentiary development.  Part of that 
development was to provide the veteran a VA neurological 
examination in order to assess the current nature, severity, 
and characteristics of his service-connected Bell's palsy.  
In this regard, the examiner was to render a medical opinion 
as to whether or not the veteran's current manifestations of 
Bell's palsy reflected either severe, incomplete paralysis or 
complete paralysis.

The claims file shows that the veteran reported for VA 
neurological examination in March 1999.  However, the report 
of that examination does not show a medical opinion as to 
whether or not the veteran's current manifestations of Bell's 
palsy reflects severe, incomplete paralysis or complete 
paralysis.  This fact has been noted by the veteran's 
accredited representative, who also argues that the VA 
examination report does not indicate that review of the 
veteran's claims file was undertaken prior to examination, 
another directive of the Board's October 1998 remand.

In Stegall v. West, 11 Vet. App. 268  (1998), the Court held 
that a remand is necessary when VA medical examination is 
inadequate and when the directives of a prior remand are not 
followed.  Stegall, 11 Vet. App. at 270;  see also 38 C.F.R. 
§ 4.2  (1998) (if a VA examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).

In light of the above, another remand of this case is 
required.  38 C.F.R. § 19.9  (1998) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and this case is again REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for another VA neurological examination 
by a neurologist in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
Bell's palsy.  In this regard, the 
following must be accomplished:  (1)  the 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination; 
(2) the examination should be scheduled 
when the veteran's disorder is most 
disabling.  See Bowers v. Brown, 2 Vet. 
App. 675  (1992); Ardison v. Brown, 2 
Vet. App. 405  (1994); (3) the examiner 
must indicate whether or not the 
veteran's service-connected Bell's palsy 
involves severe incomplete paralysis or 
complete paralysis.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report must provide express notation that 
the directives of this REMAND were 
accomplished.  The report should be 
clear, concise, and typed, and a copy 
should be made part of the claims folder.

2.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected Bell's palsy of the left side 
of the face, based on all the evidence in 
the claims file.

	4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice, 
but he is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


